Fish, J.
Where the respondent in a motion for a new trial moved for the revocation of the approval of the brief of evidence, and the movant in the motion for a new trial was ordered to file “a full brief of the evidence” by a given date, and where upon the date named, no additional brief having been filed and no satisfactory reason having been given for the failure to do so, the court revoked its approval, reciting in the order “that the brief heretofore filed is very imperfect, does not contain a fair statement of the evidence introduced upon the trial, and the court not being able to remember the evidence so as to settle the dispute between the counsel,” etc., and dismissed the motion for anew trial, because no approved brief of evidence had been filed: Held, that the court did not err in revoking the approval of the brief of evidence or in dismissing the motion for a new trial.

Judgment affirmed.


All the Justices concurring.